SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ¢ Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¢ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 Northeast Community Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¢ No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transactions applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A [NORTHEAST COMMUNITY BANCORP LOGO] April 6, 2007 Dear Stockholder: You are cordially invited to attend the annual meeting of stockholders of NorthEast Community Bancorp, Inc. The meeting will be held at the Renaissance Westchester Hotel, 80 West Red Oak Lane, White Plains, New York on Thursday, May 17, 2007 at 1:00 p.m., local time. The notice of annual meeting and proxy statement appearing on the following pages describe the formal business to be transacted at the meeting. Officers of the Company, as well as a representative of Beard Miller Company, LLP, the Company’s independent registered public accounting firm, will be present to respond to appropriate questions of stockholders. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own. To make sure your shares are represented, we urge you to complete and mail the enclosed proxy card promptly. If you attend the meeting, you may vote in person even if you have previously mailed a proxy card. We look forward to seeing you at the meeting. Sincerely, /s/ Kenneth A. Martinek Kenneth A. Martinek Chairman, President and Chief Executive Officer [Northeast Community Bancorp, Inc. Logo] 325 Hamilton Avenue White Plains, New York 10601 (914) 684-2500 NOTICE OF 2 TIME AND DATE 1:00 p.m. on Thursday, May 17, 2007 PLACE Renaissance Westchester Hotel 80 West Red Oak Lane White Plains, New York ITEMS OF BUSINESS (1) To elect three directors to serve for a term of three years. (2) The approval of the Northeast Community Bancorp, Inc. 2007 Equity Incentive Plan. (3) To ratify the selection of Beard Miller Company, LLP as our independent registered public accounting firm for fiscal year 2007. (4) To transact such other business as may properly come before the meeting and any adjournment or postponement thereof. RECORD DATE To vote, you must have been a stockholder at the close of business on March 27, 2007. PROXY VOTING It is important that your shares be represented and voted at the meeting. You can vote your shares by completing and returning the proxy card or voting instruction card sent to you. Voting instructions are printed on your proxy or voting instruction card and included in the accompanying proxy statement. You can revoke a proxy at any time before its exercise at the meeting by following the instructions in the proxy statement. /s/ Anne Stevenson-DeBlasi Anne Stevenson-DeBlasi Corporate Secretary April 6, 2007 Northeast Community Bancorp, Inc. Proxy Statement This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Northeast Community Bancorp, Inc. (the “Company” or “Northeast Community Bancorp”) to be used at the annual meeting of stockholders of the Company. The Company is the holding company for Northeast Community Bank (the “Bank”) and the majority-owned subsidiary of Northeast Community Bancorp, MHC. The annual meeting will be held at the Renaissance Westchester Hotel, 80 West Red Oak Lane, White Plains, New York on Thursday, May 17, 2007 at 1:00 p.m., local time. This proxy statement and the enclosed proxy card are being mailed to stockholders of record on or about April 6, 2007. Voting and Proxy Procedure Who Can Vote at the Meeting You are entitled to vote your Company common stock if the records of the Company show that you held your shares as of the close of business on March 27, 2007. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by your broker or nominee. As the beneficial owner, you have the right to direct your broker how to vote. As of the close of business on March 27, 2007, there were 13,225,000shares of Company common stock outstanding,including 7,273,750 shares of common stock held by Northeast Community Bancorp, MHC. Each share of common stock has one vote. The Company’s Charter provides that a record owner of the Company’s common stock (other than Northeast Community Bancorp, MHC) who beneficially owns, either directly or indirectly, in excess of 10% of the Company’s outstanding shares, is not entitled to any vote in respect of the shares held in excess of the 10% limit. Vote By Northeast Community Bancorp, MHC Northeast Community Bancorp, MHC, the mutual holding company for Northeast Community Bank, owns 55% of the outstanding shares of common stock of the Company as of March 27, 2006. All shares of common stock owned by Northeast Community Bancorp, MHC will be voted in accordance with the instructions of the Board of Directors of Northeast Community Bancorp, MHC, the members of which are identical to the members of the Board of Directors of the Company. Northeast Community Bancorp, MHC is expected to vote such shares “FOR” each nominee for election as a director and “FOR” each of the other proposals. Attending the Meeting If you were a stockholder as of the close of business on March 27, 2007, you may attend the meeting. However, if your shares of Company common stock are held by a broker, bank or other nominee (i.e., in “street name”), you will need proof of ownership to be admitted to the meeting. A recent brokerage statement or a letter from a bank or broker are examples of proof of ownership. If you want to vote your shares of Company common stock held in street name in person at the meeting, you will have to get a written proxy in your name from the broker, bank or other nominee who holds your shares. Vote Required A majority of the outstanding shares of common stock entitled to vote is required to be represented at the meeting to constitute a quorum for the transaction of business. If you return valid proxy instructions or attend the meeting in person, your shares will be counted for purposes of determining whether there is a quorum, even if you abstain from voting. Broker non-votes also will be counted for purposes of determining the existence of a quorum. A broker non-vote occurs when a broker, bank or other nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and has not received voting instructions from the beneficial owner. In voting on the election of directors, you may vote in favor of all nominees, withhold votes as to all nominees or withhold votes as to specific nominees. There is no cumulative voting for the election of directors. Directors are elected by a plurality of the votes cast at the annual meeting. This means that the nominees receiving the greatest number of votes will be elected. Votes that are withheld will have no effect on the outcome of the election. In voting on the Northeast Community Bancorp, Inc. 2007 Equity Incentive Plan (the “2007 Plan”), you may vote in favor of the proposal, against the proposal or abstain from voting. To be approved, this matter requires the affirmative vote of a majority of the votes eligible to be cast at the annual meeting, including the shares held by Northeast Community Bancorp, MHC (“Vote Standard A”), and the affirmative vote of a majority of the votes eligible to be cast at the annual meeting, excluding the shares held by Northeast Community Bancorp, MHC (“Vote Standard B”). For Vote Standard A, abstentions and broker non-votes will have the same effect as a negative vote. For Vote Standard B, abstentions and broker non-votes will have no effect on the voting. In voting to ratify the appointment of Beard Miller Company, LLP, as our independent registered public accounting firm, you may vote in favor of the proposal, against the proposal or abstain from voting. To be approved, this matter requires the affirmative vote of a majority of the votes cast at the annual meeting. Abstentions will not be counted as votes cast and will have no effect on the voting. Voting by Proxy The Company’s Board of Directors is sending you this proxy statement to request that you allow your shares of Company common stock to be represented at the annual meeting by the persons named in the enclosed proxy card. All shares of Company common stock represented at the meeting by properly executed and dated proxies will be voted according to the instructions indicated on the proxy card. If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by the Company’s Board of Directors. The Board of Directors recommends that you vote: Ÿ for each of the nominees for director; Ÿ for approval of the Northeast Community Bancorp, Inc. 2007 Equity Incentive Plan; and Ÿ for ratification of the appointment of Beard Miller Company, LLP as the Company’s independent auditors. If any matters not described in this proxy statement are properly presented at the annual meeting, the persons named in the proxy card will use their judgment to determine how to vote your shares. This includes a motion to adjourn or postpone the meeting to solicit additional proxies. If the annual meeting is postponed or adjourned for less than 30 days, your Company common stock may be voted by the 2 persons named in the proxy card on the new meeting date, provided you have not revoked your proxy. The Company does not currently know of any other matters to be presented at the meeting. You may revoke your proxy at any time before the vote is taken at the meeting. To revoke your proxy, you must either advise the Corporate Secretary of the Company in writing before your common stock has been voted at the annual meeting, deliver a later dated proxy or attend the meeting and vote your shares in person by ballot. Attendance at the annual meeting will not in itself constitute revocation of your proxy. If your Company common stock is held in street name, you will receive instructions from your broker, bank or other nominee that you must follow to have your shares voted. Your broker, bank or other nominee may allow you to deliver your voting instructions via the telephone or the Internet. Please review the proxy card or instruction form provided by your broker, bank or other nominee that accompanies this proxy statement. If you have any questions about voting, please contact our proxy solicitor, Georgeson, Inc. at (866) 541-3554. Participants in the Northeast Community Bank ESOP or Northeast Community Bank 401(k) Plan If you participate in the Northeast Community Bank Employee Stock Ownership Plan (the “ESOP”) or if you hold Northeast Community Bancorp common stock through the Northeast Community Bank 401(k) Plan (the “401(k) Plan”), you will receive a voting instruction form for each plan that reflects all shares you may direct the trustees to vote on your behalf under the plans. Under the terms of the ESOP, the ESOP trustee votes all shares held by the ESOP, but each ESOP participant may direct the trustee how to vote the shares of common stock allocated to his or her account. The ESOP trustee, subject to the exercise of its fiduciary responsibilities, will vote all unallocated shares of Company common stock held by the ESOP and allocated shares for which no voting instructions are received in the same proportion as shares for which it has received timely voting instructions. Under the terms of the 401(k) Plan, a participant is entitled to direct the trustee how to vote the shares in the Northeast Community Bancorp, Inc. Stock Fund credited to his or her account. The trustee, subject to its fiduciary responsibilities, will vote all shares for which no instructions are given or for which instructions were not timely received in the same proportion as shares for which the trustee received voting instructions. The deadline for returning your voting instructions to each plan trustee is May 10, 2007. Corporate Governance General The Company periodically reviews its corporate governance policies and procedures to ensure that the Company meets the highest standards of ethical conduct, reports results with accuracy and transparency and maintains full compliance with the laws, rules and regulations that govern the Company’s operations. As part of this periodic corporate governance review, the Board of Directors reviews and adopts best corporate governance policies and practices for the Company. 3 Code of Ethics and Business Conduct The Company has adopted a Code of Ethics and Business Conduct that is designed to promote the highest standards of ethical conduct by the Company’s directors, executive officers and employees. The Code of Ethics and Business Conduct requires that the Company’s directors, executive officers and employees avoid conflicts of interest, comply with all laws and other legal requirements, conduct business in an honest and ethical manner and otherwise act with integrity and in the Company’s best interest. Under the terms of the Code of Ethics and Business Conduct, directors, executive officers and employees are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code of Ethics and Business Conduct. A copy of the Code of Ethics and Business Conduct can be found in the Investor Relations section of the Company’s website, www.necommunitybank.com. As a mechanism to encourage compliance with the Code of Ethics and Business Conduct, the Company has established procedures to receive, retain and treat complaints regarding accounting, internal accounting controls and auditing matters. These procedures ensure that individuals may submit concerns regarding questionable accounting or auditing matters in a confidential and anonymous manner. The Code of Ethics and Business Conduct also prohibits the Company from retaliating against any director, executive officer or employee who reports actual or apparent violations of the Code of Ethics and Business Conduct. Meetings of the Board of Directors The Company conducts business through meetings of its Board of Directors and through activities of its committees. During 2006, the Board of Directors held 12meetings. All of our current directors attended each board meeting held and each committee meeting held on which such directors served during 2006. Committees of the Board of Directors The following table identifies our standing committees and their members. All members of each committee are independent in accordance with the listing standards of the Nasdaq Stock Market, Inc. The charters of all three committees are available in the Investor Relations section of the Company’s website, www.necommunitybank.com. Director Audit Committee Compensation Committee Nominating/ Corporate Governance Committee Diane B. Cavanaugh X X Arthur M. Levine X* X John F. McKenzie Harry (Jeff) A.S. Read X Linda M. Swan X X* Kenneth H. Thomas X* X Number of Meetings in 2006 4 1 1 * Denotes Chairperson 4 Audit Committee. The Audit Committee assists the Board of Directors in its oversight of the Company’s accounting and reporting practices, the quality and integrity of the Company’s financial reports and the Company’s compliance with applicable laws and regulations. The Audit Committee is also responsible for engaging the Company’s independent registered public accounting firm and monitoring its conduct and independence. The Board of Directors has designated Arthur M. Levine as an audit committee financial expert under the rules of the Securities and Exchange Commission. The report of the Audit Committee required by the rules of the Securities and Exchange Commission is included in this proxy statement. See “Audit Committee Report.” Compensation Committee. The Compensation Committee approves the compensation objectives for the Company and the Bank and establishes the compensation for the CEO and other executives. Our CEO makes recommendations to the Compensation Committee from time to time regarding the appropriate mix and level of compensation for his subordinates. Those recommendations consider the objectives of our compensation philosophy and the range of compensation programs authorized by the Compensation Committee. The Compensation Committee reviews all compensation components for the Company’s CEO and other highly compensated executive officers’ compensation including base salary, annual incentive, long-term incentives and other perquisites. In addition to reviewing competitive market values, the Committee also examines the total compensation mix, pay-for-performance relationship, and how all elements, in the aggregate, comprise the executive’s total compensation package. Decisions by the Compensation Committee with respect to the compensation of executive officers are approved by the full Board of Directors. The Committee also assists the Board of Directors in evaluating potential candidates for executive positions.The report of the Compensation Committee required by the rules of the Securities and Exchange Commission is included in this proxy statement. See “Compensation Committee Report.” Nominating/Corporate Governance Committee. The Company’s Nominating/Corporate Governance Committee assists the Board of Directors in identifying qualified individuals to serve as Board members, in determining the composition of the Board of Directors and its committees, in monitoring a process to assess Board effectiveness and in developing and implementing the Company’s corporate governance guidelines. The Nominating/Corporate Governance Committee also considers and recommends the nominees for director to stand for election at the Company’s annual meeting of stockholders. The procedures of the Nominating/Corporate Governance Committee required to be disclosed by the rules of the Securities and Exchange Commission are included in this proxy statement. See “Nominating/Corporate Governance Committee Procedures.” Attendance at the Annual Meeting. The Board of Directors encourages each director to attend annual meetings of stockholders. 5 Stock Ownership The following table provides information as of March 20, 2007, with respect to persons known by the Company to be the beneficial owners of more than 5% of the Company’s outstanding common stock. A person may be considered to own any shares of common stock over which he or she has, directly or indirectly, sole or shared voting or investing power. Name and Address Number of Shares Owned Percent of Common Stock Outstanding Northeast Community Bancorp, MHC 325 Hamilton Avenue White Plains, New York 10601 7,273,750 55.0% (1) Based on 13,225,000 shares of the Company’s common stock outstanding and entitled to vote as of March 20, 2007. The following table provides information about the shares of Company common stock that may be considered to be owned by each director or nominee for director of the Company, by the executive officers named in the Summary Compensation Table and by all directors, nominees for director and executive officers of the Company as a group as of March 20, 2007. A person may be considered to own any shares of common stock over which he or she has, directly or indirectly, sole or shared voting or investment power. Unless otherwise indicated, none of the shares listed are pledged as security, and each of the named individuals has sole voting and investment power with respect to the shares shown. All directors and executive officers as a group do not own over 1% of the Company’s outstanding shares based on 13,225,000 shares of the Company’s common stock outstanding and entitled to vote as of March 20, 2007. Name Number of Shares Owned (1) Diane B. Cavanaugh 500 Arthur M. Levine 2,076 Charles A. Martinek 5,531 Kenneth A. Martinek 26,908 John F. McKenzie 100 Linda M. Swan 653 Salvatore Randazzo 3,165 Harry (Jeff) A.S. Read 261 Kenneth H. Thomas 2,500 All Executive Officers, Directors and Director Nominees, as a Group (10 persons) 42,936 (1) Includes shares allocated to the account of individuals under the Bank’s ESOP with respect to which individuals have voting but not investment power as follows: Charles Martinek - 531 shares, Kenneth Martinek - 1,908 shares; Salvatore Randazzo - 1,165 shares. 6 Proposal 1 — Election of Directors The Board of Directors of Northeast Community Bancorp is presently composed of nine members. The Board is divided into three classes, each with three-year staggered terms, with one-third of the directors elected each year. The nominees for election this year are Kenneth A. Martinek, Arthur M. Levine and John F. McKenzie, all of whom are current directors of the Company and the Bank. All of the directors are independent under the current listing standards of the Nasdaq Stock Market, Inc., except for Kenneth Martinek and Salvatore Randazzo, who are employees of the Company and the Bank, and Charles Martinek, who is an employee of the Bank. It is intended that the proxies solicited by the Board of Directors will be voted for the election of the nominees named below. If any nominee is unable to serve, the persons named in the proxy card will vote your shares to approve the election of any substitute proposed by the Board of Directors. Alternatively, the Board of Directors may adopt a resolution to reduce the size of the Board. At this time, the Board of Directors knows of no reason why any nominee might be unable to serve. The Board of Directors recommends a vote “FOR” the election of all nominees. Information regarding the nominees and the directors continuing in office is provided below. Unless otherwise stated, each individual has held his or her current occupation for the last five years. The age indicated in each nominee’s biography is as of December 31, 2006. The indicated period for service as a director includes service as a director of the Bank. Nominees for Election of Directors The nominees standing for election are: Kenneth A. Martinek has served as Chairman of the Board, President and Chief Executive Officer of Northeast Community Bancorp since its formation in 2006. He has served with Northeast Community Bank since 1976 and has been the President and Chief Executive Officer of the Bank since 1991. Mr. Martinek was first elected as a director of the Bank in 1983 and was appointed Chairman of the Board in 2002. Mr. Martinek’s brother, Charles A. Martinek, also serves on the board of directors. Age 54. Arthur M. Levine is a certified public accountant and Member of the accounting firm A.L. Wellen
